Exhibit 10.7

QUICKSILVER RESOURCES INC.

RESTRICTED SHARE AWARD AGREEMENT

 

Director:                                     
                                                    

Number of Restricted Shares:                                                 

Date of Grant:                                       
                                       

1. Under the terms and conditions of the Quicksilver Resources Inc. 2006 Equity
Plan (the “Plan”), a copy of which is attached hereto and incorporated herein by
reference, Quicksilver Resources Inc., a Delaware corporation (the “Company”),
grants to the individual whose name is set forth above (the “Director”) the
number of restricted shares of the Company’s Common Stock, par value $0.01 per
share (“Common Stock”), set forth above (the “Restricted Shares”). Terms not
defined in this Agreement have the meanings set forth in the Plan.

2. The Restricted Shares may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Director, except to the
Company, until the Restricted Shares become vested in accordance with the
schedule set forth below. Any purported transfer, encumbrance or other
disposition of the Restricted Shares before they become vested will be null and
void, and the other party to any such purported transaction will not obtain any
rights to or interest in the Restricted Shares.

The Restricted Shares will become fully vested on the first anniversary of the
Date of Grant, provided that the Director has remained a member of the Board
through such first anniversary. If the Director ceases to be a member of the
Board prior to the first anniversary of the Date of Grant, the nonvested
Restricted Shares will be forfeited immediately. Notwithstanding the foregoing,
in the event of a Change in Control while the Director is a member of the Board,
any nonvested Restricted Shares will automatically become 100% vested.

3. Except as otherwise provided herein, the Director will have all of the rights
of a stockholder with respect to the Restricted Shares, including the right to
vote such shares and receive any dividends that may be paid thereon; provided,
however, that any additional shares of Common Stock or other securities that the
Director may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company will be subject to the same restrictions as the Restricted Shares.

4. The Director hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Director under this Agreement without the
Director’s consent.

ACCEPTED:

 

 

 

Signature of Director